Case 1:13-cr-00030-JSR Document 199 Filed 07/30/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- oe x
UNITED STATES OF AMERICA, :
13 Cr. 30 (JSR)
-V-
ORDER
EDGAR ENCARNACION LAFONTAINE,
Defendant. :
ee ee ee ee ee x

JED S. RAKOFF, U.S.D.Jd.

The representation of the defendant in the above-captioned
matter is assigned to the C.J.A. attorney on duty today, July 30,
2021, Angus James Bell, Esq., for the purposes of preparing a
motion for compassionate release. Counsel for the defense and the
Government are directed to jointly call Chambers by no later than
Friday, August 6, 2021 to set up a briefing schedule for the
motion.

SO ORDERED.

 

Dated: New York, NY
of 2021 JES S. RAKOFF, U.S.D.d.
